Citation Nr: 0413342	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disability, to include recurrent subluxation.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a left shoulder 
disability, to include recurrent subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from February 1969 until 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Indianapolis, 
Indiana.

De novo adjudication of the veteran's reopened claims of 
entitlement to service connection for a low back disorder and 
for a left shoulder disability, to include recurrent 
subluxation, will be the subject of the Remand following the 
Order section of this decision.  


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not 
been submitted to reopen a previous denial of entitlement to 
service connection for a low back disorder when it issued an 
unappealed determination in February 1999.

2.  Evidence submitted since the February 1999 RO decision 
relates to an unestablished fact necessary to substantiate 
the low back disability claim and raises a reasonable 
possibility of substantiating the claim.  

3.  The RO determined that new and material evidence had not 
been submitted to reopen a previous denial of entitlement to 
service connection for a left shoulder  disorder when it 
issued an unappealed determination in February 1999.

4.  Evidence submitted since the February 1999 RO decision 
relates to an unestablished fact necessary to substantiate 
the left shoulder disability claim and raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The February 1999 RO decision which found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder is final.  38 U.S.C.A. §§ 7103(a) and 7105 
(West 2002).

2.  Evidence received since the February 1999 decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for a low back disorder is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107(b), 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.160(d), 20.1103 (2003).

3.  The February 1999 RO decision which found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder disability, is final.  38 U.S.C.A. §§ 7103(a) 
and 7105 (West 2002).

4.  Evidence received since the February 1999 decision 
wherein the RO denied reopening a claim of entitlement to 
service connection for a left shoulder disability, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107(b), 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.160(d), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
determination contained herein of reopening the claims for 
service connection for low back and left shoulder 
disabilities, further development with regard to VA's duties 
to notify and assist would serve no useful purpose.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).

Relevant law and regulations

New and material evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  38 U.S.C.A. § 7105 (West 2002).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a).

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to   whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  
Because the veteran filed his claim in October 2002, after 
this date, the new version of the law is applicable in this 
case.  

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). 
However, lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

Analysis

The veteran initially raised a claim of entitlement to 
service connection for low back and left shoulder 
disabilities in December 1974.  The RO, relying on the 
veteran's service medical records and an April 1975 VA 
examination, denied the claims in a March 1975 rating 
decision.  The veteran did not appeal that determination and 
it became final.  38 U.S.C.A. § 7105 (West 2002).  

In October 1998, the veteran sought to reopen his back and 
left shoulder claims.  In February 1999, that request was 
denied, as new and material evidence had not been presented.  
The veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105 (West 2002).  

In October 2002, the veteran again requested that his low 
back and left shoulder claims be reopened.  The RO denied 
this request in a November 2002 rating decision.  The veteran 
filed a notice of disagreement in December 2002 and perfected 
his appeal in September 2003.  

The evidence of record at the time of the last final RO 
determination in February 1999 included the veteran's service 
medical records and a May 1975 VA examination report.  Such 
evidence showed that the veteran injured his low back in an 
auto accident prior to service, in 1962.  Such evidence 
further demonstrated that he had a congenital abnormality of 
the left shoulder.  During service the veteran had many sick 
call complaints and was discharged after a 10-month tour of 
duty due to disability existing prior to enlistment.  No in-
service aggravation was found.  Finally, the evidence of 
record in February 1999 also revealed that the veteran 
sustained additional injuries in another auto accident 
following service, in 1974.

The evidence added to the record subsequent to the last final 
rating decision in February 1999 includes a September 2003 
letter written by J. B., M.D.  In that correspondence, that 
physician expressed his opinion that the veteran's current 
back disability is causally related to active service.  

The Board finds that J. B.'s September 2003 letter 
constitutes new and material evidence.  Indeed, this record 
was not previously submitted to agency decision-makers and is 
therefore "new" under the revised version of 38 C.F.R. 
§ 3.156(a), applicable in this case.  Moreover, such evidence 
relates to the question of nexus, an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  As such, it is also 
"material" as contemplated under 38 C.F.R. § 3.156(a).
 
With respect to the veteran's left shoulder claim, the 
evidence received following the last final February 1999 
rating decision includes lay statements from the veteran's 
sister and uncle, dated in January 2003 and March 2004, 
respectively.  Such correspondence attested that the veteran 
was in good health prior to military service.  Again, this 
evidence is new, as it was not previously submitted to agency 
decision-makers.  Further, by challenging the finding that 
the veteran's low back and left shoulder disabilities 
preexisted service, such evidence addresses an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  As such, 
it is therefore material.  

Having determined that new and material evidence has been 
received in this case, the veteran's claims of entitlement to 
service connection for low back and left shoulder 
disabilities are reopened.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a low back 
disability, and to this extent the appeal is granted.

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left shoulder 
disability, to include recurrent subluxation, and to this 
extent the appeal is granted.


REMAND

Having determined that new and material evidence has been 
received to reopen the veteran's claims of entitlement to 
service connection for a low back disorder and for a left 
shoulder disability, to include recurrent subluxation, the 
claims must be considered on the merits, de novo.  In this 
vein, it is noted that the RO has not yet adjudicated the 
merits of these reopened claims.  Thus, for the Board at 
present to consider the merits of these issues would 
prejudice the veteran by denying him a "review on appeal."  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent. 

2.  After compliance with the notice and 
development requirements (including any 
additional examinations or other 
development deemed necessary by the RO), 
the RO should adjudicate, on a de novo 
basis, the reopened claims of entitlement 
to service connection for a low back 
disability and for a left shoulder 
disability, to include recurrent 
subluxation, considering all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



